Citation Nr: 1821615	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript is of record.  In July 2015, the case was remanded by the Board for further development.

In July 2015, this issue was remanded in order to obtain any additional relevant medical records and to afford the Veteran with a VA examination to determine the nature and etiology of his claimed left knee disability.  The claim was again remanded in April 2017 to provide another examination.  Both examinations have been completed and the matter has been returned to the Board for final adjudication. 

The issue of entitlement to service connection for a right knee condition has been raised by the record in a September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  There was no evidence of arthritis or other internal structural abnormality in the Veteran's knees.

2.  The Veteran's left knee disability is not etiologically related to his active service.



CONCLUSION OF LAW

The criteria for service connection for left knee disability have not all been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA's duty to notify and assist under the VCAA has been satisfied, as discussed below. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under 38 U.S.C. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  Id. at 486; see also Quartuccio, 16 Vet. App. at 187. 

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Here, prior to the initial August 2009 rating decision in this matter, a June 2009 letter gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  

The RO also provided the Veteran with the most recent Supplemental Statement of the Case (SSOC) in July 2017, as well as a Statement of the Case (SOC) in August 2010.  

Based on the RO's diligence in notifying the Veteran of his VCAA rights, the Board finds that the duty to notify has been satisfied. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159 (c)(4), 3.326(a) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Based on the July 2015 and April 2017 remands, the RO requested, obtained, and considered the Veteran's service treatment records (STRs) and VA Medical Center (VAMC) records. 

Pursuant to the Board remands, the RO scheduled the Veteran for VA examination.  As noted above, the Board found the March 2016 medical examination inadequate.  Thus, the Board requested another VA examination in April 2017 regarding the likelihood that the Veteran's left knee disability was related to service. 

The Board finds the April 2017 opinion adequate for decision-making purposes, as the VA medical doctor who rendered it reviewed the claims file and medical history and provided a rationale for the opinion stated which is consistent with the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

During the April 2015 hearing, the undersigned VLJ explained the issues and permitted the Veteran to introduce into the record, in person, any available evidence which he considered material to his claims.  See 38 C.F.R. § 3.103(c)(2) (2017).  Neither the Veteran nor his representative asserted that VA failed to comply with the regulations, nor has he identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010). 

Given the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) (2017). 

In sum, the Board finds that VA has satisfied its duty to assist under the VCAA.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159 (c)(4); 3.326(a) (2017); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

II. Procedural Due Process 

The Board also finds that there has been substantial compliance with its remand directives, as shown in the above discussion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Pertinent Laws and Regulations

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2017). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303 (a) (2017) .

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303 (b) (2017).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.   

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic diseases, including osteoarthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307 (d) (2017). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (a) (2017).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id. 

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (d)(1) (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim (i.e., equipoise).  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). When the evidence supports the claim or is in relative equipoise the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  See Barr, 21 Vet. App.at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  See Gonzales, 218 F.3d at 1380-81.

The Federal Circuit observed that there is a statutory requirement that lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2014) (citing 38 U.S.C.A. § 5107 (b) and 38 C.F.R. § 3.307 (b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not competent.  Id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). 

However, the Board may not "categorically" require medical evidence or disregard lay evidence without assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to state "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and to find categorically that the claimant's testimony on this issue was not competent because she was a lay person). 

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson at 1316.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159 (a)(2) (2017); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose vein.  See Barr at 309.  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

Lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has provided some guidance in making this assessment, holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau at 1377 at n4.

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159 (a)(1) (2017).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.   

The competency of evidence differs from the weight and credibility assigned to the evidence.  As explained by the Court, "the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted."  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In assessing the credibility of statements by the claimant or others, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). 

Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias ..."). 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part 4 (2017). 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2017).  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2017).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.   

IV. Analysis

The Veteran claims entitlement to service connection for a left knee disability.  For the following reasons, the Board finds that service connection for the Veteran's left knee disability is not established.

The first requirement for service connection is a current disability.  Although the Veteran has a long history of complaints regarding bilateral knee pain, there is no definitive diagnosis of an underlying disability.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.; Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  During the most recent VA examination there was a diagnosis of bilateral lower leg gastrocnemius insertion stiffness, but no indication of any knee disability.  Imaging studies were performed and there was no degenerative or traumatic arthritis documented in the knee.  The examination also demonstrated normal range of motion and stability testing for both knees.  Using the diagnosis of bilateral lower leg gastrocnemius insertion stiffness as the evidence of a current disability, the Veteran now has a diagnosis of a current disability and the analysis can move on to the next two requirements.  

The second requirement for service connection is an in-service incurrence or aggravation of a disease or injury.  In the present case, the Veteran notes complaints of knee pain during service.  There are also indications of bilateral knee pain and swelling on the Veterans discharge physical, along with several complaints of right knee pain in his military treatment records.  Although these complaints do not specifically identify any instance of an in-service injury to the knee, the requirement of an in service incident could be satisfied by these statements.  

The third requirement for service connection is a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  

During the most recent examination, the examiner opined that it was less likely than not that the Veteran's left knee complaints were related to his service.  The examiner explained that the Veteran had mild bilateral calf muscle tightness and that this type of soft tissue complaint was consistent with recent activity tolerance.  The examiner found no chronic disabilities in the knees and found them to be pain free on motion.  Recent Board directed imaging testing was also completed, and reinforced the examiner's initial findings, that there was no evidence of a chronic knee condition.  There is no evidence of record that connects the Veteran's complaints of knee pain in service to his current diagnosis of mild bilateral calf muscle tightness.  The medical evidence of record also notes that the knee has been objectively normal in all previous examinations and there is no evidence of a chronic knee condition in the medical record from 1997 until present.  The claim for service connection of the Veterans left knee must be denied due to the lack of an adequate nexus opinion linking his current diagnosis of calf tightness to any in-service complaints.

The Board has considered the Veteran's lay statements asserting that he has current knee disabilities and that his knee disabilities were caused or aggravated by his service.  The Board finds that the Veteran is competent to state that he has experienced pain in his knees and occasional flair ups, however, the Board does not find that the Veteran is competent to state that these symptoms were caused or aggravated by service.  The Veteran is also not competent to state that a chronic condition has existed since service and that it is the cause of his occasional knee pain. 

Whether such a relationship exists is a medical determination that is too complex to be made based on lay observation alone.  In this case, the record does not show that the Veteran possesses the medical expertise necessary to render a competent opinion in this regard.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  Such a relationship is also not borne out by the imaging evidence referenced by the examiner.

Accordingly, the Board accords more weight to the opinions of the VA examiners finding against such a relationship than to the Veteran's statements, as the examiners opinions are consistent with the evidence of record and supported by an adequate explanation.  The Board concludes that the Veteran's lay statements lack probative value and are outweighed by the VA opinion, rendered by medical expert, finding against service connection for a knee disability.  See King, 700 F.3d at 1344; Layno, 6 Vet. App. at 469. 

In sum, the preponderance of the evidence shows that the criteria for service connection are not met for the Veteran's left knee disability.  See 38 C.F.R. § 3.310   (2017); Allen, 7 Vet. App. at 448.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left knee disability, must be denied.  See 38 C.F.R. § 3.102   (2017); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a left knee disability is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


